Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This Office Action is in response to Applicant’s amendment filed December 3, 2021. Claims 19-21, 23-25, 30-31 and 34-36 are pending in the application. Claims 19 and 36 have been amended. Claims 19-21, 23-25, 30-31 and 34-36 will presently be examined to the extent they read on the elected subject matter of record. 

Status of the Claims
The rejection of claims 19-25, 30-31 and 34-36 under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2012/0220454) in view of Langella et al. (US 2011/0123563) is withdrawn due to Applicant’s amendment of the claims. 
Rejections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections are newly applied.  They constitute the complete set of rejections presently being applied to the instant application.

New Rejections Necessitated by Amendment filed December 3, 2021
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 36 recites the limitation "the composition is in the form of a granule or a micro granule" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Claim 36 is directed to “A seed coated with at least guar hydroxypropyltrimonium chloride, the guar hydroxypropyltrimonium chloride having an average molecular weight of between 10,000 Daltons and 50,000 Daltons”. The use of the article “the” as indicated in “the composition” in line 4 indicates that there is a recitation of “a composition” earlier in the claim construct. However, there is no recitation of “a composition”. It cannot be determined if the at least guar hydroxypropyltrimonium chloride that is recited in the claims is a composition or if the seed is coated with “a composition”. To overcome the rejection, the claim can be amended to: “A seed coated with a composition comprising at least guar hydroxypropyltrimonium chloride, wherein the guar hydroxypropyltrimonium chloride has an average molecular weight of between 10,000 Daltons and 50,000 Daltons, and wherein the composition is in the form of a granule or a micro granule”.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 19-21, 23-25, and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2012/0220454, Chen et al. ‘454) in view of Chen et al. (US 2011/0003936, Chen et al. ‘936). Chen et al. ‘454 is equivalent to reference WO 2011/118795 cited on the IDS dated 6/20/2017.
Applicant’s Invention
Applicant claims a method for increasing the growth of a plant which comprises the step of contacting a seed of said plant with a composition comprising guar hydroxypropyltrimonium having an average molecular weight of between 10,000 Daltons and 50,000 Daltons, wherein the composition is in the form of a granule or a micro granule. Applicant claims a seed coated with at least guar hydroxypropyltrimonium chloride, the guar hydroxypropyltrimonium chloride having an average molecular weight of between 10,000 Daltons and 50,000 Daltons, wherein the composition is in the form of a granule or a micro granule. 

Determination of the scope of the content of the prior art
(MPEP 2141.01)

Chen et al. ‘454 teach coating compositions and methods of use, allowing for improved water and/or nutrient usage by seeds, plants, shrubs, and vegetation, among others (Abstract). Chen et al. ‘454 teach the coating compositions promote seedling establishment and plant growth (page 1, paragraph 7). Chen et al. ‘454 teach the seed coating composition can be placed individually, with improved spacing and depth control. The seed coating composition can flow better through the seeding mechanism, because their surface is smoother than that of non-coated seed (page 3, paragraph 21). Chen et al. ‘454 teach the seed coating composition can be applied to or mixed into the soil using various methods. Some methods include but are not limited to: creating a hole in the soil with pressurized water then introducing the seed coating composition into the hole with pressurized air; removing small plugs from the soil (e.g., aeration of golf greens) and introducing the seed coating composition into the hole. Yet other methods also include mixing by applying the seed coating composition on the surface of the target soil area and then mixing or homogenously mixing the target soil area (page 3, paragraph 23). Chen et al. ‘454 teach at least one layer of the seed coating composition can comprise (in whole or partially) synthetic polymers, natural polymers or derivatives thereof (page 3, paragraph 26). Chen et al. ‘454 teach examples of suitable polysaccharides include guar (page 3, paragraph 30). Chen et al. ‘454 teach a film-coating layer, which can comprise guar or a guar derivative such as a cationic guar, can prevent the moisture from leaving the seed. Such a film-coating layer can extend the shelf life of the seed (page 4, paragraph 38). Chen et al.’454 teach such a cationic guar 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Chen et al. ‘454 do not specifically disclose the guar hydroxypropyltrimonium chloride having an average molecular weight of between 10,000 Daltons and 50,000 Daltons or the seed coating in the form of a granule or a micro granule. It is for this reason Chen et al. ‘936 is added as a secondary reference.
Chen et al. ‘936 teach a method of increasing water retention in soil comprising applying a soil additive to soil thereby increasing the available water capacity in the soil. The soil additive can be applied to the surface or near the top surface of the soil, into the soil or into a layer within the soil, in irrigation water or other carrier that is then applied to the soil (page 1, paragraph 10). Chen et al. ‘936 teach the polymer capable of hydrophilizing a soil particle comprising a cationic polysaccharide (page 2, paragraph 15). The cationic polymer is hydroxypropyl trimethylammonium chloride guar (page 2, 
Finding a prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teachings of Chen et al. ‘454 and Chen et al. ‘936 and use a guar hydroxypropyltrimonium chloride that has an average molecular weight of between 10,000 Daltons and 50,000 Daltons. Chen et al. ‘454 teach a film-coating layer, which can comprise guar or a guar derivative such as a cationic guar, can prevent the moisture from leaving the seed. Such a film-coating layer can extend the shelf life of the seed. Chen et al. ‘454 teach the coating compositions promote seedling establishment and plant growth. Chen et al. ‘454 teach suitable cationic guar derivatives include cationically modified polymers such as guar and hydroxypropyl guar and alkyl guar, more typically cationic hydroxylpropyl guar, as well as salts thereof. A typical cationic functional group in these cationic guar derivatives is trimethylamino (2-hydroxyl) propyl, with chloride as the counter ion. One of ordinary skill in the art before the effective filing date would have been motivated to use cationic guar derivative trimethylamine (2-hydroxy) propyl with chloride as the counter ion that has an average molecular weight between 10,000 Daltons and 50,000 Daltons because Chen et al. ‘454 teach that the polymer comprising a layer has an average molecular weight of between 5,000 Daltons and 500,000 Daltons. As such, it would have been obvious to one of ordinary skill in the art that the average molecular weight, currently claimed of 10,000 Daltons and 50,000 Daltons falls within the range of 5,000 Daltons and 500,000 Daltons that is taught by Chen et al. ‘454.

.

Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2012/0220454, Chen et al. ‘454) in view of Chen et al. (US 2011/0003936, Chen et al. ‘936) as applied to claims 19-21, 23-25, and 34-36 above, and further in view of Busch et al. (US 4,746,690). Chen et al. ‘454 is equivalent to reference WO 2011/118795 cited on the IDS dated 6/20/2017.
Applicant’s Invention
Applicant claims a method for increasing the growth of a plant which comprises the step of contacting a seed of said plant with a composition comprising guar hydroxypropyltrimonium having an average molecular weight of between 10,000 Daltons and 50,000 Daltons, wherein the composition is in the form of a granule or a micro granule. Applicant further claims the cationic guar has a Degree of Substitution of between 0.005 and 1 and 0.12 and 0.5. 

Determination of the scope of the content of the prior art
(MPEP 2141.01)

The teachings of Chen et al. ‘454 and Chen et al. ‘936 with respect to the 35 U.S.C. 103(a) rejection is hereby incorporated and are therefore applied in the instant rejection as discussed above. 



Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Chen et al. ‘454 and Chen et al. ‘936 do not specifically disclose the cationic guar has a Degree of Substitution of between 0.005 and 1 or 0.12 and 0.5.  It is for this reason Busch et al. is added as a secondary reference.
Busch et al. teach cationic polymer containing compositions in dry, powder form and having enhanced water-solubility (Abstract). Busch et al. teach in these cationic polymers, the degree of substitution should be at least 0.01 and preferably at least 0.05 (col. 3, lines 27-30). Busch et al. teach the quaternary ammonium derivative of a polygalactomannan is guar hydroxypropyl trimethylammonium chloride. Compounds of this nature are commercially available under the trade names Cosmedia Guar C261 (guar hydroxypropyl trimethylammonium chloride degree of substitution (DS) is 0.07; Jaguar  C-13 (DS=0.11-0.13) (col. 3, lines 31-43). Busch et al. teach in the powder-form composition the finely divided water-soluble cationic polymers preferably have a particle size such that at least about 69% by weight of the particles are no larger than 45 microns and at least 98% by weight of the particles are no larger than about 105 microns (col. 4, lines 65-68-col. 5, lines 1-2).
Finding a prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teachings of Chen et al. ‘454, Chen et al. ‘936, and Busch et al. and use a cationic guar that has a Degree of Substitution of between 0.005 and 1 or 0.12 and 0.5. Chen et al. ‘454 teach suitable cationic guar derivatives used as the coating compositions for seeds include cationically modified polymers such 
.

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive based on the amendment to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 103, as indicated herein above. 
The examiner notes that in view of Applicant’s amendment, wherein the composition is in the form of a granule or micro granule, another review of the data in the original specification was conducted. In particular, the data in Example 3, wherein the formulations directed to granule compositions was reviewed. The information in Table 8 indicates that Sample 5 (S5) comprises granules comprising 7.4 wt% of a guar hydroxypropyltrimonium chloride having an average molecular weight of approximately 50,000 Daltons and a DS of 0.2, and 92.6 wt%  of CaCO3. Purportedly the data indicates that S5 has a germination energy of 88% compared to 64% for control, which is corn seeds planted without the guar hydroxypropyltrimonium chloride granule composition. See Table 9. The same sample (S5) was used to treat Chinese Cabbage seeds. The data indicates the seedling height (mm) for S5 is 38 compared to control of 29. Likewise, the number of abnormal seedlings for seeds treated with S5 is 24 compared to 31 for the control sample. 
3. It cannot be determined if all wt%’s of guar hydroxypropyltrimonium and no CaCO3, as currently claimed, will provide the same purported results as the granular composition of Sample 5 (S5). In addition, the data should be of statistical and practical significance, which is not clear from the data. The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992). See MPEP 716.02(b).
The claims remain rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328.  The examiner can normally be reached on Monday-Friday, 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRIAE M HOLT/Examiner, Art Unit 1616          

                                                                                                                                                     
/ERIN E HIRT/Primary Examiner, Art Unit 1616